 MALDEN CABLEVISION CO.119Television Communications Corporation d/b/a Mal-den Cablevision-Co., Inc.andCommunicationsWorkersof America,AFL-CIO, Petitioner. Case1-RC-12587September 21, 1973DECISION AND DIRECTION OF ELECTIONBy MEMBERS FANNING, KENNEDY, AND PENELLOUpon a petition filed under Section 9(c) of the Na-tional Labor Relations Act, as amended, a hearingwas held on March 22, 1973, before Hearing OfficerGeraldWolpher of the National Labor -RelationsBoard. Following the hearing and pursuant to Section102.67 of the Board Rules and Regulations and State-ments of Procedure, Series 8, as amended, and bydirection of the Regional Director for Region 1, thecase was transferred to the Board for decision. There-after, the Employer and the Petitioner filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard finds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2.We find that the Petitioner is a labor organiza-tion within the meaning of the Act who claims torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of the employees of the Em-ployer within the meaning of Sections 9(c)(1) and 2(6)and (7) of the Act.4.The Petitioner seeks a unit of all outside plantand maintenance people employed by the Employerfor its cablevision system in Malden, Massachusetts.The Employer contends that only a unit of all itssystems in the greater Boston area would be appropri-ate, and, further, that a petition for such an area unitis premature at this time.Television Communications Corporation (herein-after TVC) is a Delaware corporation which ownsMalden Cablevision. The latter is a Massachusettscorporation with its principal place of business locat-ed at. 112 Pleasant Street, Malden, Massachusetts,where it is engaged in furnishing closed-circuit televi-sion to its paid subscribers. The Employer states thatitwill eventually have 13 cablevision systems operat-ing within the greater Boston metropolitan area andoperating under the jurisdiction of the area headquar-ters of TVC.The Malden system, involved herein, is currentlyunder the supervision of W. Robert Felder, generalmanager of TVC. Felder testified that each systemwill eventually have its own manager. Also, each sys-tem will have a chief technician along with approxi-mately one installer and three employees classified asinstallers and six employees classified as service tech-nicians.The Employer states that the administration of its,systems in the greater Boston area will be centralizedin its area headquarters office. Felder states that hereserves to himself the right to hire, fire, and discipline,employees. Felder testified that wages and benefitsare based on recommendations made by him and ap-proved through the budgetary procedures of TVC inNew York City.Nonetheless, the record indicates that the supervi-sion and evaluation of installers and service techni-cian will be handled by the system manager and chieftechnician.With a system manager and a chief techni-cian for each contingent of approximately four nonsu-pervisory employees, it would appear that thesupervisors will substantially direct the affairs of theirindividual system. Also, although the Employer con-templates the transfer of employees from Malden toother newly opened systems, such transfers will bepermanent and thus will not significantly interferewith the stability of the Malden unit.We conclude that the Employer's operation will notbe administratively so centralized as to require a find-ing that only an area unit of all 13 systems would beappropriate. Section 9(b) of the Act directs the Board,to "decide in each case whether, in order to assureemployees the fullest freedom in exercising the rightsguaranteed by this Act, the unit appropriate for pur-poses of collective bargaining shall be the employerunit, craft unit, plant unit, or subdivision thereof...." Therefore, in order to allow the Malden sys-tem employees the fullest freedom to choose whetheror not they desire union representation, we find thatitwould not be proper to delay their right to chooseuntil such time as the Employer is operating through-out the greater Boston area. We conclude that theemployees working at the Malden cablevision systemare a stable and identifiable group of employees withcommon interests. Accordingly, while not precludingthe eventual establishment of a greater Boston metro-politan area bargaining unit, we find that the unitsought by Petitioner is now appropriate.We find the following employees of the Employerconstitute a unit appropriate for purposes of collectivebargaining within the meaning of Section 9(b) of the206 NLRB No. 21 120DECISIONSOF NATIONALLABOR RELATIONS BOARDAct:cluding the chief technician, office-clerical em-All outside plant and maintenance employees,ployees, supervisors, guards and watchmen as de-including installers and service technicians,em-fined by the Act.ployed by the Employer at its Malden system at[Direction of Election andExcelsiorfootnote omit-112 Pleasant Street,Malden,Massachusetts;ex-ted from publication.]